Case 1:17-cr-00101-LEK Document 844 Filed 01/30/20 Page 1 of 2                 PageID #: 7396

                                                                                    FILED
                       UNITED STATES COURT OF APPEALS                                   JAN 30 2020

                                                                                MOLLY C. DWYER, CLERK
                              FOR THE NINTH CIRCUIT                               U.S . COURT OF APPEALS




 UNITED STATES OF AMERICA,                            No.    19-10435

                Plaintiff-Appellee,
                                                      D.C.No.
  v.                                                  1:17-cr-00101-LEK-1
                                                      District of Hawaii,
 ANTHONY T. WILLIAMS,                                 Honolulu

                Defendant-Appellant.
                                                      ORDER


Before: Peter L. Shaw, Appellate Commissioner.

       On December 24, 2019, the court ordered appellant, within 21 days, to move

for voluntary dismissal of the appeal or show cause why it should not be dismissed

for lack of an appealable order. Appellant was warned that failure to comply with

the December 24, 2019, order may result in the dismissal of the appeal for failure

to prosecute. See 9th Cir. R. 42-1.

       To date, appellant has not complied with the court's order.

       Appellant shall have one final opportunity to respond. Within 21 days after

the date of this order, appellant shall file the response required by this court's




DU AppComm Direct Criminal


         Case: 19-10435, 01/30/2020, ID: 11579687, DktEntry: 4- 1, Page 1 of2 (1 of3)
Case 1:17-cr-00101-LEK Document 844 Filed 01/30/20 Page 2 of 2                 PageID #: 7397




December 24, 2019, order. Appellee may respond within 10 days after service of

appellant's memorandum.

       Failure to respond timely to this order will result in the automatic dismissal

of the appeal by the Clerk for failure to prosecute. See 9th Cir. R. 42-1; Gen Order

2.3.

       The Clerk shall serve this order and the December 24, 2019, order on

appellant individually.




DUAppComm Direct Criminal                      2


       Case: 19-10435, 0 1/30/2020, ID: 11579687, DktEntry: 4- 1, Page 2 of2 (2of3)
